LLOYD, J.
AUTOMOBILES.
(50_ Ob) In action for injuries to plaintiff claiming to have been struck by Yellow Cab after alighting from street car, evidence that no Yellow cabs other than those operated by defendant, The Toledo Transfer Company, had printed thereon words “Yellow Cab;” that plaintiff saw the words “Yellow Cab” written 'on cab striking her, and that the only testimony indicating possibility that there were Yellow Cabs other than those of The Toledo Transfer Company, operated on the streets, was statement that Yellow Cabs — “drive-aways” — bound in a direction opposite to the route of the cab in question, were operated at certain times upon the street where the collision occurred, tended to show that said defendant was operating the cab injuring plaintiff.
(50 Na2) In action for injuries to plaintiff alighting from a street car, claiming to have been struck by Yellow Cab, where evidence -tended to prove that defendant, The Toledo- Transfer Company, was operating cab striking plaintiff, and defendant admitted that all Yellow cabs operated in city were operated by its employees, inference arose that employee in charge thereof was acting within scope of his employment and about employer’s business.
(50 A2gl) In action for injuries to plaintiff alig'hting from a street car, struck by Yellow cab' owned by the Yellow Taxicab Company, but being operated in particular city by defendant, The Toledo Transfer Company, and its employees, verdict was properly, directed in favor of the Yellow Taxicab Company.
(Richards and Williams, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.